Citation Nr: 9916761	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-34 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for calluses of both feet.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran's 
claim for service connection for bilateral pes planus with 
calluses.

This matter was previously before the Board.  In a decision 
rendered in November 1997, the Board denied the veteran's 
claim for bilateral pes planus with calluses.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In a September 1998 Order, the Court determined 
that the veteran's bilateral pes planus with calluses 
constituted two separate claims.  The Court then affirmed the 
Board's decision with respect to the veteran's bilateral pes 
planus, but vacated the Board's decision with respect to his 
calluses and remanded the matter for further adjudication 
consistent with the parties' Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion).


FINDING OF FACT

The evidence shows continuity of symptomatology for the 
veteran's calluses of both feet from his period of active 
duty service to the present.


CONCLUSION OF LAW

The veteran's calluses of both feet were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he currently suffers from calluses 
of both feet which began during his period of active duty 
service.  In particular, he claims that he first experienced 
bilateral foot pain during boot camp and was treated at that 
time for calluses.  He argues that he has continually 
suffered from this condition since then.  As a result, the 
veteran claims that service connection for calluses of both 
feet is warranted. 

In a September 1998 Order, the Court vacated the Board's 
decision with respect to his claim for calluses of both feet 
and remanded the matter for further adjudication consistent 
with the parties' Joint Motion.  The Court determined that 
the veteran's claim for calluses of both feet was well 
grounded based on evidence which showed continuity of 
symptomatology since his initial complaints in service.  In 
reaching its decision, the Court explained that calluses was 
a condition which may be attested to by lay observation.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Thus, the lay 
statements with respect to the veteran's calluses of both 
feet were sufficient to well ground the claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, if a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R.      § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).


In this case, service medical records reflect that the 
veteran was treated in August 1969 for calluses on his feet 
and was provided pads and arch supports.  The remainder of 
the service medical records, including the separation 
examination report of September 1972, are negative for any 
further complaint, finding or treatment for this condition.  
Treatment records from Robert Milan, M.D., show that the 
veteran was treated for various foot problems in 1984.  In 
January 1984, for instance, the veteran underwent surgery for 
a hallux valgus deformity of the big toe.  In August 1984, 
the veteran was seen for complaints of painful calluses.  In 
addition, VA outpatient treatment reports dated from March to 
May 1994 contain diagnoses of painful calluses of both feet.  
An August 1994 VA examination report notes the presence of a 
small callus formation on the lateral aspect of the right 
foot.  The diagnoses were pes planus and abnormal weight 
bearing status post osteotomy.  None of these reports, 
however, includes a medical opinion as to the etiology of the 
veteran's calluses.

In additional to medical evidence, the veteran submitted 
various lay statements in support of his claim.  Letters by 
the veteran's mother and stepfather dated in 1994 state that 
the veteran first began experiencing problems with his feet 
while in service.  The veteran's stepfather indicated that he 
had observed the veteran picking corns out of his feet in 
1971 while on leave.  The veteran's mother commented that she 
first observed the veteran limping when he came home on leave 
in February 1969, which the veteran attributed to shoes he 
was issued by the military.  

In June 1997, the veteran and his fiancée testified at a 
hearing before the undersigned Member of the Board.  The 
veteran asserted that he first noticed pain in his feet 
caused by calluses during boot camp.  He stated that he was 
provided arch supports in 1969 which aggravated his foot 
pain.  He indicated that he sought treatment for this 
condition on one other occasion while in service.  He 
explained that although he did not seek further medical 
attention for his calluses, he continued to suffer from this 
condition throughout his period of active duty service.  He 
described how he treated this condition himself by trimming 
the calluses on a weekly basis.  The veteran's fiancée 
testified that she had known the veteran for approximately 
sixteen years, during which time she had observed the veteran 
treating his calluses by wearing jelly inserts, soaking his 
feet and digging them out with a knife.

As a result of the Court's Order, the Board requested a VA 
medical expert opinion as to whether it was at least as 
likely as not that the veteran's calluses of both feet were 
related to his period of active duty service.  In a March 
1999 opinion, the Chief of Podiatry at a VA medical center 
stated that he had reviewed the relevant medical evidence and 
concluded that it was entirely possible that the veteran's 
condition could have resulted from military service.  As this 
opinion may be construed as indicating that it is at least as 
likely as not that the veteran's current condition is related 
to service, the Board finds that service connection for 
calluses of both feet is warranted. 


ORDER

Service connection for calluses of both feet is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

